UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7034


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CHARLES D. IZAC,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. John Preston Bailey, District Judge. (3:02-cr-00058-JPB-MJA-1)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Charles D. Izac, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles D. Izac appeals the district court’s orders denying his motion for early

termination of his supervised release and denying his petition for rehearing in which he

sought resentencing.    We have reviewed the record and find no reversible error. *

Accordingly, we affirm for the reasons stated by the district court. United States v. Izac,

No. 3:02-cr-00058-JPB-MJA-1 (N.D.W. Va. Oct. 19, 2018 & Dec. 3, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




       *
        Izac’s appeal is untimely, as it was filed beyond the 14-day appeal period. Fed. R.
App. P. 4(b)(1)(A). However, the appeal period in a criminal case is not a jurisdictional
provision, but rather a claims-processing rule. United States v. Urutyan, 564 F.3d 679, 685
(4th Cir. 2009). The Government did not file a motion to dismiss on timeliness grounds
and we therefore decline to dismiss this portion of the appeal. See United States v. Oliver,
878 F.3d 120, 129 (4th Cir. 2017) (absent Government motion, appeal period in criminal
cases generally not enforced).

                                             2